      Case 2:15-cv-00463-RCL-SMD Document 179 Filed 03/29/19 Page 1 of 2



                          UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF ALABAMA
                                NORTHERN DIVISION

                                              )
ANGELA MCCULLOUGH,et al.,                     )
                                              )
        Plaintiffs,                           )
                                              )
        v.                                    )        Case No: 2:15-cv-463(RCL)
                                              )
THE CITY OF MONTGOMERY,                       )
ALABAMA,et al.,                               )
                                              )
        Defendants.                           )
                                              )

                                              ORDER

        On August 9, 2017, the Court issued an order staying this case "pending action by the

Eleventh Circuit to resolve the issues before ir on interlocutory appeal. Order, ECF No. 164. On

October 29, 2018, the Circuit resolved the issues, issuing an opinion reversing both this Court's

denial ofjudicial immunity to Judge Westry and Judge Hayes and the Court's denial of qualified

and state-agent immunity to Mayor Strange, Chief Finley, and Chief Murphy. See McCullough v.

Finley, 907 F.3d 1324, 1335 (11th Cir. 2018).

       Plaintiffs move to have the stay lifted and ask this Court to set a scheduling conference.

Pls.' Mot. Lift Stay, ECF No. 170. The City of Montgomery (the "City") opposes that motion,

instead asking this Court to only partially lift the stay so that it may file a motion for judgment on

the pleadings and so this Court may decide— n light of the Circuit's decision—whether the City

should still be in the case at all. Mot. Partial Lifting Stay or Stay of Disc. and Opp., ECF No. 172.

       As the appeal is no longer pending, the stay is due to be lifted. However, the Court directs

the Clerk to file, as of this date, the City's Motion for Judgment on the Pleadings, attached as

Exhibit 1 to its motion. See ECF No. 172-1. Additionally, for the sake of conserving judicial
     Case 2:15-cv-00463-RCL-SMD Document 179 Filed 03/29/19 Page 2 of 2



resources and protecting all parties from potentially unnecessary expense, the Court believes

discovery should be stayed pending decision the City's Motion for Judgment on the Pleadings.

The Court will endeavor to reach a decision expeditiously.

        The plaintiffs' Motion to Lift Stay and to Set Scheduling Conference [ECF No. 170] is

GRANTED IN PART and DENIED IN PART. The City's Motion for Partial Lifting ofthe Stay

or, in the Alternative, a Stay of Discovery[ECF No. 172] is GRANTED IN PART and DENIED

IN PART. The City's Motion to Strike Portions of Plaintiffs' Response Brief[ECF No. 174] is

DENIED AS MOOT. Plaintiffs' Supplemental Motion to Lift Stay [ECF No. 177] is DENIED

AS MOOT. The case is no longer stayed. However, the parties shall not proceed to discovery

until after this Court's decision on the City's Motion for Judgment on the Pleadings.

        IT IS SO ORDERED.




Date:    3 J'A-                                                               e-
                                                                             Royce C. Lamberth
                                                                     United States District Court
